                Case 1:20-cv-01002-APM Document 53 Filed 05/08/20 Page 1 of 7



1

2

3                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLUMBIA
4

5
     CONFEDERATED TRIBES OF THE CHEHALIS
     RESERVATION, et al.
6
                    Plaintiffs,
7          v.                                         Case No.: 1:20-cv-01002-APM

8    STEVEN MNUCHIN, SECRETARY, UNITED
     STATES DEPARTMENT OF THE TREASURY
9
                 Defendant.
10   _________________________________________
11   CHEYENNE RIVER SIOUX TRIBE, et al.
12                  Plaintiffs,
           v.                                         Case No. 1:20-cv-01059-APM
13
     STEVEN MNUCHIN, SECRETARY, UNITED
14
     STATES DEPARTMENT OF THE TREASURY
15
                 Defendant.
16   _________________________________________

17   UTE TRIBE OF THE UINTAH AND OURAY
     RESERVATION
18
                    Plaintiff,
19         v.                                         Case No. 1:20-cv-01070-APM

20   STEVEN MNUCHIN, SECRETARY, UNITED                          CONSOLIDATED CASES
     STATES DEPARTMENT OF THE TREASURY
21
                    Defendant.
22

23
           CHEYENNE RIVER SIOUX PLAINTIFFS’ STATEMENT REGARDING ANCS’
24                      MOTIONS FOR INTERVENTION
25



                                            Page 1 of 7
              Case 1:20-cv-01002-APM Document 53 Filed 05/08/20 Page 2 of 7



1           Plaintiffs Cheyenne River Sioux, Rosebud Sioux Tribe, Oglala Sioux Tribe, Nondalton

2    Tribal Council, Arctic Village Council, and Native Village of Venetie Tribal Government

3    (collectively, “Cheyenne River Sioux Plaintiffs”), respectfully submit this notice regarding the

4    motions to intervene filed by Ahtna, Inc., Doc. 43; Alaska Native Village Corporation

5    Association, Inc., and Association of ANCSA Regional Corporation Presidents/CEOs, Inc. (“the

6    Associations”), Doc. 45; and Calista Corporation, et al., Doc. 46 (the “Calista Intervenors”)

7    (collectively, “ANC Intervenors”).

8           Cheyenne River Sioux Plaintiffs appreciate the opportunity provided by the Court to

9    address the motions to intervene in an expedited manner so as to avoid any unnecessary delay in

10   reaching a final decision on the merits in this action. Time is of the utmost importance here.

11   While the proposed ANC Intervenors have made numerous incorrect factual assertions and

12   erroneous legal arguments, Cheyenne River Sioux Plaintiffs will deal with those directly in the

13   merits briefing. The fact is that even if this Court accepted all the statements made by proposed

14   Intervenor declarants, it would not change the issue or result in this case: ANCs are still not tribal

15   governments. Therefore, and solely in the interest of expediency, Cheyenne River Sioux

16   Plaintiffs do not oppose permissive intervention. See Fed. R. Civ. P. 24(b). The proposed ANC

17   Intervenors are not entitled to intervention as a matter of right as they have no legally protectable

18   interest in money Congress allocated for tribal governments. See id. 24(a)(2). Cheyenne River

19   Sioux Plaintiff’s agreement to permissive intervention cannot be construed as an agreement that

20   the ANCs are entitled to any share of CARES Act Title V funds allocated solely for the use of

21   tribal governments.

22          Cheyenne River Sioux Plaintiffs respectfully request that if the Court grants permissive

23   intervention, it should only grant it to the Association, which already purports to represent all

24   ANCs, including Ahtna and the Calista Intervenors. Participation by Ahtna and the Calista

25   Intervenors would be purely duplicative. In any event, if more than just the Associations is


                                                   Page 2 of 7
              Case 1:20-cv-01002-APM Document 53 Filed 05/08/20 Page 3 of 7



1    allowed permissive intervention, the ANC Intervenors should be required to consolidate their

2    briefing to avoid duplication. 1 Cheyenne River Sioux Plaintiffs also request that the Court

3    proscribe that the ANC Intervenors cannot introduce any new claims or collateral issues into this

4    case, which accords with representations already made in the intervenor filings. See, e.g.,

5    Seminole Nation of Okla. v. Norton, 206 F.R.D. 1, 7 (D.D.C. 2001) (“[I]t is well settled in this

6    circuit that ‘[a]n intervening party may join issue only on a matter that has been brought before

7    the court by another party.’”) (quoting Ill. Bell Tel. Co. v. FCC, 911 F.2d 776, 786 (D.C. Cir.

8    1990)). In addition, ANC Intervenors should not be permitted discovery, which the parties have

9    already agreed is likely limited to the administrative record anyway. The Court’s discretion to

10   impose these reasonable conditions is well-established. See, e.g., Fund for Animals, Inc. v.

11   Norton, 322 F.3d 728, 737 n.11 (D.C. Cir. 2003); Cayuga Nation v. Zinke, 324 F.R.D. 277, 283-

12   84 (D.D.C. 2018); Forest Cty. Potawatomi Cmty. v. United States, 317 F.R.D. 6, 15-16 (D.D.C.

13   2016); see also Fed. R. Civ. P. 24, Advisory Committee Notes (1966 Amendment) (“An

14   intervention of right under the amended rule may be subject to appropriate conditions or

15   restrictions responsive among other things to the requirements of efficient conduct of the

16   proceedings.”).

17

18

19

     1
20     In this regard, Cheyenne River Sioux Plaintiffs note the Associations’ position that they
     represent the interests of all twelve regional ANCs and nearly 200 village ANCs, Doc. 45 at 3-4,
21   and that “neither the [Associations’] claims nor relief requested require the participation of the
     individual ANCs.” Cheyenne River Sioux Plaintiffs are challenging the ANCs’ entitlement to
22
     payments under the CARES Act on the theory that the ANCs are not “Tribal governments” or
     “Indian Tribes” as such terms are used in Title V of the CARES Act. Cheyenne River Sioux
23
     Plaintiffs’ claims do not disambiguate between individual ANCs under Cheyenne River Sioux
24
     Plaintiffs’ theory; if one loses funding, all lose funding. As the Associations rightly observe,
     “the participation of each individual ANC is not required.” Id. at 17-18; see also generally Fund
25   For Animals, Inc. v. Norton, 322 F.3d 728, 737 (D.C. Cir. 2003) (considering whether proposed
     intervenors are adequately represented by other intervenors).

                                                 Page 3 of 7
              Case 1:20-cv-01002-APM Document 53 Filed 05/08/20 Page 4 of 7



1           Finally, the taking of an interlocutory appeal by any proposed intervenor upon the grant

2    of intervention would appear highly inconsistent with the ANC Intervenors’ expressed desire to

3    move the proceedings in this Court to conclusion on an expedited basis.

4                  DATED this 8th day of May, 2020.

5                                               /s/ Nicole E. Ducheneaux
                                                /s/ Rose Weckenmann
6                                               Nicole E. Ducheneaux (D.C. Bar No. NE001)
                                                Rose Weckenmann (pro hac vice)
7                                               BIG FIRE LAW & POLICY GROUP LLP
                                                1404 South Fort Crook Road
8
                                                Bellevue, NE 68005
9
                                                Telephone: (531) 466-8725
                                                Facsimile: (531) 466-8792
10                                              Email: nducheneaux@bigfirelaw.com

11                                              Counsel for the Cheyenne River Sioux Tribe

12                                              /s/ Natalie A. Landreth
                                                /s/ Erin C. Dougherty Lynch
13                                              /s/ Matthew N. Newman
                                                /s/ Wesley James Furlong
14                                              /s/ Megan R. Condon
                                                Natalie A. Landreth (D.D.C. Bar No. AK0001)
15                                              Erin C. Dougherty Lynch (pro hac vice)
                                                Matthew N. Newman (pro hac vice)
16                                              Wesley James Furlong (D.D.C. Bar No. AK0003)
                                                Megan R Condon (pro hac vice)
17
                                                NATIVE AMERICAN RIGHTS FUND
                                                745 West 4th Avenue, Suite 502
18
                                                Anchorage, AK 99501
19                                              Telephone: (907) 276-2466
                                                Facsimile: (907) 276-2466
20                                              Email: landreth@narf.org
                                                dougherty@narf.org
21                                              mnewman@narf.org
                                                wfurlong@narf.org
22                                              mcondon@narf.org

23                                              Counsel for Rosebud Sioux Tribe, Nondalton Tribal
                                                Council, Arctic Village Council, Native Village of
24                                              Venetie Tribal Government
25                                              /s/ Jennifer Bear Eagle


                                                Page 4 of 7
     Case 1:20-cv-01002-APM Document 53 Filed 05/08/20 Page 5 of 7



1                              Jennifer Bear Eagle (pro hac vice)
                               OGLALA SIOUX TRIBE LEGAL DEPARTMENT
2                              P.O. Box 1204
                               Pine Ridge, SD 57770
3                              Telephone: (605) 867-2138
                               Facsimile: (605) 867-2140
4
                               Email: JenniferBE@ostlegal.org
5
                               Counsel for Oglala Sioux Tribe
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                               Page 5 of 7
              Case 1:20-cv-01002-APM Document 53 Filed 05/08/20 Page 6 of 7



1                                     CERTIFICATE OF SERVICE

2           I hereby certify that on May 8, 2020, I electronically filed the foregoing document with
3    the Clerk of the Court using the CM/ECF system, which will send notification of this filing to the
4
     attorneys of record and all registered participants.
5

6
                                                    /s/ Nicole Ducheneaux
7                                                   Nicole E. Ducheneaux (DC Bar No. NE001)
                                                    Big Fire Law & Policy Group LLP
8                                                   1404 South Fort Crook Road
                                                    Bellevue, NE 68005
9                                                   Telephone: (531) 466-8725
                                                    Facsimile: (531) 466-8792
10                                                  Email: nducheneaux@bigfirelaw.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                   Page 6 of 7
     Case 1:20-cv-01002-APM Document 53 Filed 05/08/20 Page 7 of 7



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                               Page 7 of 7
